’S“ (“°' °°"" m §°§§°"7)3:19--@\/--00056 B §MHQVP§§BWO§EQ P%Zf€ 0811'1%5?1‘6`3353260

The JS 44 civil cover sheet and the information contained herein neither lace nor su lement the lilin and service ofpleadings or other papersas reéuired by law, except as
provided local rules of court This form, approved by the Judicial C erence of the nited States m §eptember 1974,1s required for the use of the lerk ofCoun for the
purpose o initiating the civil docket sheet (SEE lNSmUCTYONS 0N NEAT PAGE OF IHIS FORM)

I. (a) PLAINTIFFS DEFENDANTS

 

Steve'n Benton Aubrey and
Brian Edward Vodicka

D Magazine Partners, L.P.,

City of Da|laS,

Dallas County, Texas, et al.

County of Residence of First Listed Defendam Dallas Co@y, Texas
(IN Us FI.AanFF CASES 0NLY)

NO'l'E: lN LAND CONDEMNATION CASVEEDS USE THE LOCATION OF
'I'HE 'I'RACI` OF LAND INVOL

(b) County of Residence of First Lisced Plaintiff Broward Coun§y, FL
(EXcEPTrN u.s. PmlmFF CASES)

(C) Atlome'ys (Firm Name. Address. and Telephone Number) Au°m¢YS (IfK"O'W")

 

 

II. BASIS OF JURlSDlCTION (Place m "X" m one Boxonly) III. CITIZENSH[P OF PRINCIPAL PARTIES (Plao¢ an “X" in one safer rlaan
(For Dr'versity Cases Cnly) and One Bprar Def¢ndanl)
n 1 u.s. Gov¢mmm 8 3 F¢duai owning rrr ncr m our
Plaiou'li' (U.S Govemmenr Nol a Parry) Citiun of This Sme lJ l Cl l incorporated or Prineipal Plaee D 4 lJ 4
of Busin¢m ln Tlris State
Cl 2 U.S. Govemment Cl 4 Diversity Citizen of Anodrer Slale Cl 2 Cl 2 incorporated and Principal Place 0 5 Cl 5
Defendant (lmiicate Cirizen.rhip ofPam`es in Ilem llI) of Busincss ln Another State
Cib'zaror$ubjectofa D 3 D 3 ForeigiNan'ou D 6 CI 6
Foreig Country

 

 

 

 
   

-_'11`;1'¢ 157 -'

IV. NATURE OF SUI'l` (Pla_ce an x" m one cox 011/ia

 

 

   

 

    

   

 

 

 

       

 

 

 

 

 

D 110 insurance PERSONAL INJURY FERSONAL INJURY D 625 Drug Related Se‘izufe D 422 Appeal 28 USC 158 Cl 375 False Claims Acl
D 120 Ma\’ine Cl 310 Airplane Cl 365 Personal injury - ofPropu'ty 21 USC 881 L'J 423 Wilhdmwal U 376Qui 'l`am(31USC
D 130 Miller Aot U 315 Airplane Product Pmducl Liabili!y D 690 Other 28 USC 157 3729(&))
Cl 140 Negotiable lnm'umeul Liability Cl 367 Health Carel Cl 400 State Reappom'omnent
Cl 150 Reeovery chverpaymem Cl 320 Assault, Libel & Pharmaceuu'eal ~~' Cl 410 Anu`trust
& Enforeemenl of Judgmeot Slandu Permal injury CI 430 Banks md Banking
Cl 151 Medicare Act Cl 330 Federal Employets` Product liability D 450 Commcrce
U 152 Recovery of Deliwlted liability Cl 368 Asbmos Personal U 835 Patent - Abbreviated Cl 460 Deporlation
St'udent Loans D 340 Marine Injury Produet New Drug Appliean'on Cl 470 Radrewu lolhu:oced md
(Exclud$ Veleraus) Cl 345 Marine Product liability Cl 840 Trademark Corrupt Organizatioos
D 153 Recovery ovaerpaymeol liability PF.RSONAL FROPERTY !. `~ .: v =37'1‘1'.` ’ 11' 111 1153 D 480C0nsmoe\' Credit
ofVetcran’s Beoeflts D 350 Molot Vehicle D 370 Otlier qud 0 861 HIA (13955) D 490 CabldSat TV
Cl 160 Stoekholders’ Sui\s Cl 355 Motor Vehicle Cl 371 Truth in l.ending Aet Cl 862 Blaek Lung (923) Cl 850 See\uiliea/Commoditiea/
Cl 190 Othe* Contmet Product liability U 380 Other Personal Cl 720 Labor/Managunult D 863 DlWC/DIWW (405(g)) Exr:hange
D 195 Conlraet Produci liability D 360 Other Persoual Propeny Damage Relan'ons Cl 864 SSlD Title XVI D 890 Other Statutory Aetions
Cl 196 Franchise Cl 385 Propeny Damage D 740 Railway Labor Act 0 865 RSI (405(8)) D 891 Agricultuml Acts
D 3621P|;\'somllojury- Productl.iabil.ily Cl 751 Familyar\dMedieal D 893Euvimmnm!alMale
Medieal Mal ' Leave Act Cl 895 Freedom of information
_‘_1':7.15.;\1;\1"".17.13 517.)1%1.1*. 11.- 1 1111 1 ID7900111¢1-Laborl.itigarion HT~T '135171.'3"111 ` `~ Act
13 210 Land Condemnan'on R440 Other Civil Rig;hts Habeas Corpns: Cl 791 Employee Retiremeut 0 870 Taxe¢ (U.S. Haintiff Cl 896 Arbitrarion
Cl 220 l"oreelosure D 441 Voo`ng D 463 Ali. Delaioee income Seeurily Act orDefendaol) 0 899 Admiuislralive Prooedute
Cl 230 Rant bease & Ejeetmenl 13 442 F_mploymeut Cl 510 Mcu`ous to Vacate Cl 871 IRS-Tlu`rd Paxty Aer/Review or Appeal of
Cl 240 Torls lo Laud D 443 Housing/ Senrmce 26 USC 7609 Ag¢cy Deeision
D 245 Torl Pfoduct Liability Aecommodat'ions Cl 530 General D 950 Constitutionality of
0 290 All O‘lher Real Pmperty D 445 Amu. w/Disabilitia - D 535 Death Penalty ' - ' . -' Swtc Slalutes
Emplcyment Other: Cl 462 Naumlizmion Applicstion
Cl 446 Amer. wlDisabilities - C| 540 Maodamus & Other Cl 465 Othu' immigration
Other Cl 550 Civil Rights Ac!ions
D 448 Educa\ion Cl 555 Prison Condition
l'_'| 560 Civil Detaioee -
Conditions of
Confiounent
V. ORIGlN (Place an "X" m one am only
x 1 Original U 2 Removed from Cl 3 Remanded liom Cl 4 Reinstated or D 5 Transf¢n»°d from Cl 6 Multidistrict D 8 Multidistrict
Proceeding State Court Appellate Court Reopened Ano¢h¢r Disn»iq Litiga!ion - Litigan'on ~
(specib¢) 'l`|'anSfCl’ Dil’ec! Fil¢

 

Cibe the U.S. Civil Stacute under which you are filing (Do nor duprbdldonalmna norm dv¢rdw:

28 U.S.C. §§ 1331, 13321 and 1334; 42 U.S.C. §1983

Brief description of cause:

Plaiotiffs alE_g_e abuse of process, malicious prosecution, excessive force, false arrest and false imprisonment

Vl. CAUSE OF ACTION

 

 

 

 

 

VII. REQUESTED lN ij CHECK lF THIS lS A CLASS ACTION DEMAND $ Ci'[ECK YES only if demanded in complaint
COMPLA]NT: UNDER RULE 231 F-R-Cv-P- 120,000,000.00 JURY or-:MAND: @Yes @~10
Vm. RELATED CASE(S) _ _
IF ANY (See inmawm). DOCKET NUMBER ~v__'___
DATE l l NA Y OF RECORD
r'
POR DFFI E U E Y
RECEIPT # AMOUNT APPLYING ll"P JUDGE MAG. JUDGE

